                                         Case 4:20-cv-02341-JSW Document 143 Filed 07/14/21 Page 1 of 1




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     JAMES HILL, et al.,                                Case No. 4:20-cv-02341-JSW
                                                        Plaintiffs,
                                   6
                                                                                            ORDER REQUIRING CHAMBERS
                                                 v.                                         COPIES
                                   7

                                   8     SILVER LAKE GROUP, L.L.C., et al.,                 Re: Dkt. Nos. 107, 115, 119, 128
                                                        Defendants.
                                   9

                                  10
                                              The Court ORDERS the parties to submit chambers copies of the Amended Class Action
                                  11
                                       Complaint; and ALL briefing, declarations, requests for judicial notice and exhibits related to the
                                  12
Northern District of California




                                       motions to dismiss. All chambers copies must be securely bound at the top or on the side, either
 United States District Court




                                  13   with staples, “ACCO” fasteners, or velo-binding, or shall be submitted in binders. Binder clips,
                                  14   paper clips, and rubber bands will not satisfy this requirement.
                                  15
                                              If any of the chambers copies to be submitted are more than two inches thick, the parties
                                  16
                                       should submit the chambers copies of the document in multiple volumes that do not exceed two
                                  17
                                       inches. When a declaration or other document includes exhibits, parties shall submit chambers
                                  18
                                       copies of the documents which include tabs that separate each exhibit. The Court also encourages
                                  19
                                       the parties to submit double-sided copies of all documents, but if they follow that request, the
                                  20
                                       document should be bound on the side not at the top.
                                  21
                                              The Court reserves the right to reject non-conforming chambers copies and to require the
                                  22
                                       party to re-submit them in accordance with this Order.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: July 14, 2021
                                  25
                                                                                        ______________________________________
                                  26                                                    JEFFREY S. WHITE
                                                                                        United States District Judge
                                  27

                                  28
